                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JULIAN AROCHO,

             Petitioner,

v.                                                  Case No.: 2:16-cv-910-FtM-38MRM

SECRETARY, DOC and FLORIDA
ATTORNEY GENERAL,

              Respondents.
                                           /

                                 OPINION AND ORDER1

       Before the Court is Petitioner Julian Arocho’s Motion for a Certificate of

Appealability (Doc. 20) filed on July 15, 2019. Petitioner is not entitled to a certificate of

appealability. A prisoner seeking a writ of habeas corpus has no absolute entitlement to

appeal a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a district

court must first issue a certificate of appealability (“COA”). “A [COA] may issue . . . only

if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).       To make such a showing, Petitioner must demonstrate that

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v.



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller–El v. Cockrell, 537 U.S. 322, 335–36

(2003). Petitioner has not made the requisite showing in these circumstances.

      Accordingly, it is now

      ORDERED:

      Petitioner Julian Arocho’s Motion for a Certificate of Appealability (Doc. 20) is

DENIED.

      DONE and ORDERED in Fort Myers, Florida this 17th day of July 2019.




SA: FTMP-2

Copies: All Parties of Record




                                          2
